DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0136486 A1 (“Macnamara”) in view of US 2017/0206691 A1 (“Harrises”) in further view of US 2016/0104453 A1 (“Borenstein”). 
Regarding claim 7, Macnamara discloses an electronic visual headset (e.g. see head-mounted display, e.g. see at least Figs. 3A-3D, paragraph [0040]), comprising left and right stereoscopic images of a three-dimensional environment (e.g. see provide stereoscopic image to the wearer, e.g. see at least paragraph [0242]); left and right screens, each screen having an interior surface (e.g. see head mounted display device 62 that includes displays for left and right eyes as shown in Fig. 5 that includes interior surface, e.g. see paragraphs [0054], [0077], [0083]); electronic display means for displaying images on the interior surface of each screen (e.g. see display device 62 in Figs. 5-6, e.g. see at least paragraphs [0086], [0254]); said stereoscopic images displayed on the electronic display means on the interior surface of each screen (e.g. see to provide stereoscopic image to the wearer, left and right images presented, e.g. see at least paragraph [0242]); an light source (e.g. see illuminating the scene in the user’s field of view with visible or infrared light and then capturing (e.g. by cameras 16 shown in Fig. 5, paragraph [0054]) the reflection of that light from the scene as part of the image information, e.g. see at least paragraphs [0467]); left and right forward exterior cameras sensitive to light, for capturing images of a forward environment (e.g. see cameras 16 in Fig. 5); left and right peripheral exterior cameras sensitive to light, for capturing images of a peripheral environment (e.g. see two (or more) outward facing integral imaging cameras 16, e.g. see at least paragraph [0080]); said stereoscopic images formed from the set consisting of the images of the forward environment and the images of the peripheral environment (e.g. see two (or more) outward facing integral imaging cameras 16 can be provided, each generally being used to capture numerical light field image data which will be displayed to one of the user’s eyes, e.g. see at least paragraphs [0080], [0242]); pixels in the electronic display means (e.g. see pixels, e.g. see at least paragraphs [0086], [0254]), each pixel emitting electromagnetic radiation of a first wavelength (e.g. see wavelength, e.g. see at least paragraphs [0070], [0086], [0254]); wavelength controls for transforming the electromagnetic radiation emitted from each pixel from the first wavelength to a second wavelength greater than the first wavelength (e.g. see changing the wavelength so as to present light of a color that the wearer is better able to detect, e.g. see at least paragraph [0284]).  
Although Macnamara discloses the light source, the left and right forward exterior cameras sensitive to the light and left and right peripheral exterior cameras sensitive to light, it is noted Macnamara differs from the present invention in that it fails to particularly disclose an ultra violet light source. Harrises however, teaches an ultra violet light source (e.g. see light source to emit ultraviolet light, e.g. see at least paragraph [0494]). 
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Macnamara and Harrises before him/her, to modify the light field processor system of Macnamara with Harrises in order to detect light of wavelengths outside of visible and infrared spectrum.  
Similarly, although Macnamara discloses wavelength controls for transforming the electromagnetic radiation emitted from each pixel from the first wavelength to a second wavelength greater than the first wavelength, it is noted Macnamara differs from the present invention in that it fails to particularly disclose so that ultraviolet images are transformed into analogous visible light images. Borenstein however, teaches so that ultraviolet images are transformed into analogous visible light images (e.g. see to make ultraviolet wavelengths visible to a user, employ image transformation functions that map these wavelengths into the visible spectrum, e.g. see at least paragraphs [0019], [0067]).
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Macnamara, Harrises and Borenstein before him/her, to incorporate Borenstein into the light field processor system of Macnamara as modified by Harrises in order broaden the range of light frequencies that are visible to a user beyond the normal range of human vision to allow for a wide variety of applications such as visualizing heat losses, monitoring radiation levels for safety, searching for hidden transmitters and hidden listening or recording devices, and configuring and optimizing wireless networks.  
Regarding claim 9, Macnamara further discloses further comprising zoom controls for zooming the stereoscopic images within the electronic display means (e.g. see zooming in, zooming out, e.g. see at least paragraph [0478]).  
Regarding claim 10, Macnamara further discloses further comprising color-calibrating images displayed on the electronic display means on the interior surface of each screen; specifically comprising saturation controls for adjusting the color-calibrating images to an optimal color setting (e.g. see sensitivity testing that includes gradually decreasing/increasing contrast and/or color of images, e.g. see at least paragraphs [0267], [269]; e.g. see color test to test a wearer’s deficiencies in detecting specific colors includes showing colored plates that gradually changes color and the wearer’s response to each incremental change recorded, e.g. see at least paragraphs [0278]-[0279]); whereby the processor receives as further input the optimal color setting, and returns as output a color-vision prescription for each eye (e.g. see color test to test a wearer’s deficiencies in detecting specific colors includes showing colored plates that gradually changes color and the wearer’s response to each incremental change recorded, e.g. see at least paragraphs [0278]-[0279]; the result of the color test is a color-vision prescription for each eye); whereupon the processor adjusts the saturation controls as prescribed by the color-vision prescriptions, thus providing color-vision correction (e.g. see compensating for color detection deficiencies of the wearer, e.g. see at least paragraphs [0284]-[0285]).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0136486 A1 (“Macnamara”) in view of US 2017/0206691 A1 (“Harrises”) in further view of US 2016/0104453 A1 (“Borenstein”) in further view of US 10567641 B1 (“Rueckner”).
Regarding claim 8, Macnamara further discloses further comprising left and right corneal eye-tracking sensors to determine a direction of gaze for each eye (e.g. see cameras 24 in Fig. 5 to track the eyes, e.g. see at least paragraphs [0058], [0181]); a processor (e.g. see processor, e.g. see at least 70 in Figs. 3A-3D, paragraphs [0044]-[0046]), which receives as input the direction of gaze for each eye (e.g. see gaze, e.g. see at least paragraphs [0058], [0181]) and returns as output an intended focal distance (e.g. see by monitoring the vergence, the distance at which the viewer is intending to view an object may be determined, e.g. see at least paragraphs [0176], [0179]; also see assessing whether the eyes match the proper vergence for a particular depth plane, paragraph [0307]); first focusing means comprising a variable-focus lens for making optometric corrections for each eye (e.g. see variable focus lens, e.g. see at least paragraphs [0173]-[0174]); left and right cameras to measure an actual focal distance of each eye's lens (e.g. see determine that the wearer is accurately focusing on a targeted object or image based on detecting lens accommodation using eye detection and/or tracking components, e.g. see at least paragraph [0305]); whereby the processor receives as further input the intended focal distance and the actual focal distance of each eye's lens and returns as output an optometric prescription for each eye (e.g. see determining optical prescription of a user based on adjusting focus, e.g. see at least paragraphs [0090]-[0091] and 1610-1612 in Fig. 16, e.g. see by comparing the measured accommodation, vergence, and/or pupil size to an expected accommodation, vergence, and/or pupil size, e.g. see at least at least paragraph [0309]); whereupon the processor adjusts the first focusing means (e.g. see variable focus lens, e.g. see at least paragraphs [0173]-[0174]) as prescribed by the optometric prescriptions, thus providing vision correction for near-sighted or far-sighted eyes (e.g. see determining optical prescription of a user based on adjusting focus, e.g. see at least paragraphs [0090]-[0091] and 1610-1612 in Fig. 16, e.g. see by comparing the measured accommodation, vergence, and/or pupil size to an expected accommodation, vergence, and/or pupil size, e.g. see at least at least paragraph [0309], to correct hyperopia, myopia, and astigmatism as illustrated in Fig. 8)).   
Although Macnamara discloses the left and right cameras to measure an actual focal distance of each eye’s lens, it is noted Macnamara fails to particularly disclose phakometry cameras. Rueckner however, teaches left and right phakometry cameras (e.g. see cameras to assist with phakometry, e.g. see at least col. 21, ll. 26-28, col. 22, ll. 22-41) to measure an actual focal distance of each eye's lens (e.g. see how far away the user is focusing their eyes, e.g. see at least col. 22, ll. 22-41). 
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Macnamara, Harrises, Borenstein and Rueckner before him/her, to incorporate Rueckner into the light field processor system of Macnamara as modified by Harrises and Borenstein in order to provide advantages for controlling cameras such that cameras can be controlled more quickly, allowing transient events to be captured; cameras can be controlled without touching them, which helps prevent bumps and allows gimbal-stabilized and remote cameras to be operated; cameras can be operated by a user whose hands are otherwise occupied or disabled.
Response to Arguments
Applicant’s arguments with respect to claim(s) 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Samec et al., US 2016/0270656 A1, discloses METHODS AND SYSTEMS FOR DIAGNOSING AND TREATING HEALTH AILMENTS
Chakravarthula et al., US 10319154 B1, discloses Methods, Systems, And Computer Readable Media For Dynamic Vision Correction For In-focus Viewing Of Real And Virtual Objects
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS G GEROLEO whose telephone number is (571)270-7206.  The examiner can normally be reached on M-F 7:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/Francis Geroleo/Primary Examiner, Art Unit 2485